 
 
II 
110th CONGRESS 1st Session 
S. 1271 
IN THE SENATE OF THE UNITED STATES 
 
May 2, 2007 
Mr. Obama (for himself and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Armed Services 
 
A BILL 
To provide for a comprehensive national research effort on the physical and mental health and other readjustment needs of the members of the Armed Forces and veterans who served in Operation Iraqi Freedom and Operation Enduring Freedom and their families. 
 
 
1.Short titleThis Act may be cited as the Homecoming Enhancement Research and Oversight (HERO) Act. 
2.Study on physical and mental health and other readjustment needs of members and former members of the Armed Forces who deployed in Operation Iraqi Freedom and Operation Enduring Freedom and their families 
(a)FindingsCongress makes the following findings: 
(1)The order on April 11, 2007 to extend the tour of duty for members of the Army on active duty in Operation Iraqi Freedom and Operation Enduring Freedom to 15 months is placing additional strains on the wellness of members of the Armed Forces and their families back home. 
(2)20,000 United States troops have been deployed at least 5 times since the war effort began. 70,000 have been deployed at 3 least times. 
(3)Sixty percent of deployed members of the Armed Forces have family responsibilities. 
(4)More than 500,000 children have one or more parents deployed in support of the Global War on Terror (GWOT) at any given time. 
(5)It is estimated that more than 2,700 children in the United States have lost a parent in Operation Iraqi Freedom or Operation Enduring Freedom. 
(6)Women now comprise 16 percent of the all voluntary military force, yet there is a lack of research on the psychological needs and readjustment concerns of female military personnel. 
(7)Members of the Armed Forces who have screened positive for a mental health disorder were twice as likely as members who have screened negative for a mental health disorder to report concern about possible stigmatization and other barriers to accessing care. Among members of the Armed Forces who screened positive for a mental health disorder, only between 23 percent and 40 percent have sought care. 
(8)As many as one quarter of all members of the Armed Forces returning from a combat zone have less visible psychological injuries. 
(9)On average, more than 20 percent of wounded members of the Armed Forces have a Traumatic Brain Injury (TBI). 
(10)More than a decade passed between the end of the conflict in Vietnam and the publication by the Federal Government of its landmark study on the readjustment needs of veterans of that conflict. The impacts of the wars in Iraq and Afghanistan on members of the Armed Forces, former members of the Armed Forces, and their families must be rigorously researched and addressed without a wait of 10 years. 
(b)Study requiredThe Secretary of Defense shall, in consultation with the Secretary of Veterans Affairs, enter into an agreement with the National Academy of Sciences for a study on the physical and mental health and other readjustment needs of members and former members of the Armed Forces who deployed in Operation Iraqi Freedom or Operation Enduring Freedom and their families as a result of such deployment. 
(c)PhasesThe study required under subsection (b) shall consist of two phases: 
(1)A preliminary phase, to be completed not later than 180 days after the date of the enactment of this Act— 
(A)to identify preliminary findings on the physical and mental health and other readjustment needs described in subsection (b) and on gaps in care for the members, former members, and families described in that subsection; and 
(B)to determine the parameters of the second phase of the study under paragraph (2). 
(2)A second phase, to be completed not later than three years after the date of the enactment of this Act, to carry out a comprehensive assessment, in accordance with the parameters identified under the preliminary report required by paragraph (1), of the physical and mental health and other readjustment needs of members and former members of the Armed Forces who deployed in Operation Iraqi Freedom or Operation Enduring Freedom and their families as a result of such deployment, including, at a minimum— 
(A)an assessment of the psychological, social, and economic impacts of such deployment on such members and former members and their families; 
(B)an assessment of the particular impacts of multiple deployments in Operation Iraqi Freedom or Operation Enduring Freedom on such members and former members and their families; 
(C)an assessment of the full scope of the neurological, psychiatric, and psychological effects of Traumatic Brain Injury on members and former members of the Armed Forces, including the effects of such effects on the family members of such members and former members, and an assessment of the efficacy of current treatment approaches for Traumatic Brain Injury in the United States and the efficacy of screenings and treatment approaches for Traumatic Brain Injury within the Department of Defense and the Department of Veterans Affairs; 
(D)an assessment of the effects of undiagnosed injuries such as Post-Traumatic Stress Disorder (PTSD) and Traumatic Brain Injury, and an estimate of the long-term costs associated with such injuries; 
(E)an assessment of the particular needs and concerns of female members of the Armed Forces and female veterans; 
(F)an assessment of the particular needs and concerns of minority members of the Armed Forces and minority veterans; 
(G)an assessment of the particular educational and vocational needs of such members and former members and their families; 
(H)the development, based on such assessments, of recommendations for programs, treatments, or policy remedies targeted at preventing, minimizing or addressing the impacts, gaps and needs identified; and 
(I)the development, based on such assessments, of recommendations for additional research on such needs. 
(d)Populations To be studiedThe study required under subsection (b) shall consider the readjustment needs of each population of individuals as follows: 
(1)Members of the regular components of the Armed Forces who are returning, or have returned, to the United States from deployment in Operation Iraqi Freedom or Operation Enduring Freedom. 
(2)Members of the National Guard and Reserve who are returning, or have returned, to the United States from deployment in Operation Iraqi Freedom or Operation Enduring Freedom. 
(3)Veterans of Operation Iraqi Freedom or Operation Enduring Freedom. 
(4)Family members of the members and veterans described in paragraphs (1) through (3). 
(e)Access to informationThe National Academy of Sciences shall have access to such personnel, information, records, and systems of the Department of Defense and the Department of Veterans Affairs as the National Academy of Sciences requires in order to carry out the study required under subsection (b). 
(f)Privacy of informationThe National Academy of Sciences shall maintain any personally identifiable information accessed by the Academy in carrying out the study required under subsection (b) in accordance with all applicable laws, protections, and best practices regarding the privacy of such information, and may not permit access to such information by any persons or entities not engaged in work under the study. 
(g)Reports 
(1)Reports by national academy of sciencesUpon the completion of each phase of the study required under subsection (b), the National Academy of Sciences shall submit to the Secretary of Defense and the Secretary of Veterans Affairs a report on such phase of the study. 
(2)Reports by secretary of defenseThe Secretary of Defense shall submit to Congress a comprehensive report on each phase of the study required under subsection (b) not later than 30 days after the date of the completion of such phase of the study. Each report shall set forth the report of the National Academy of Sciences on the phase of the study concerned under paragraph (1) and include such other information as the Secretary considers appropriate. 
(3)Public availability of reportsThe Secretary of Defense shall make available to the public each report submitted to Congress under paragraph (2), including by posting an electronic copy of such report on the Internet website of the Department of Defense that is available to the public. 
(h)DoD and VA response to NAS reports 
(1)Preliminary responseNot later than 45 days after the receipt of a report under subsection (g)(1) on each phase of the study required under subsection (b), the Secretary of Defense and the Secretary of Veterans Affairs shall jointly develop a preliminary joint Department of Defense-Department of Veterans Affairs plan to address the findings and recommendations of the National Academy of Sciences contained in such report. The preliminary plan shall provide preliminary proposals on the matters set forth in paragraph (3). 
(2)Final responseNot later than 90 days after the receipt of a report under subsection (g)(1) on each phase of the study required under subsection (b), the Secretary of Defense and the Secretary of Veterans Affairs shall jointly develop a final joint Department of Defense-Department of Veterans Affairs plan to address the findings and recommendations of the National Academy of Sciences contained in such report. The final plan shall provide final proposals on the matters set forth in paragraph (3). 
(3)Covered mattersThe matters set forth in this paragraph with respect to a phase of the study required under subsection (b) are as follows: 
(A)Modifications of policy or practice within the Department of Defense and the Department of Veterans Affairs that are necessary to address gaps in care or services as identified by the National Academy of Sciences under such phase of the study. 
(B)Modifications of policy or practice within the Department of Defense and the Department of Veterans Affairs that are necessary to address recommendations made by the National Academy of Sciences under such phase of the study. 
(C)An estimate of the costs of implementing the modifications set forth under subparagraphs (A) and (B), set forth by fiscal year for at least the first five fiscal years beginning after the date of the plan concerned. 
(4)Reports on responsesThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to Congress a report setting forth each joint plan developed under paragraphs (1) and (2). 
(5)Public availability of responsesThe Secretary of Defense and the Secretary of Veterans Affairs shall each make available to the public each report submitted to Congress under paragraph (4), including by posting an electronic copy of such report on the Internet website of the Department of Defense or the Department of Veterans Affairs, as applicable, that is available to the public. 
(6)GAO auditNot later than 45 days after the submittal to Congress of the report under paragraph (4) on the final joint Department of Defense-Department of Veterans Affairs plan under paragraph (2), the Comptroller General of the United States shall submit to Congress a report assessing the contents of such report under paragraph (4). The report of the Comptroller General under this paragraph shall include— 
(A)an assessment of the adequacy and sufficiency of the final joint Department of Defense-Department of Veterans Affairs plan in addressing the findings and recommendations of the National Academy of Sciences as a result of the study required under subsection (b); 
(B)an assessment of the feasibility and advisability of the modifications of policy and practice proposed in the final joint Department of Defense-Department of Veterans Affairs plan; 
(C)an assessment of the sufficiency and accuracy of the cost estimates in the final joint Department of Defense-Department of Veterans Affairs plan; and 
(D)the comments, if any, of the National Academy of Sciences on the final joint Department of Defense-Department of Veterans Affairs plan. 
(i)Authorization of appropriationsThere is hereby authorized to be appropriated to the Department of Defense such sums as may be necessary to carry out this section. 
 
